DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Aug. 23, 2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and, except as stated below, each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed May 25, 2022.
Claim Objections
Claim 14 is objected to because of the following informalities: line 2, “memory unit” should read --control unit--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the plurality of lines” and “the first place of the plurality of lines” in lines 12 and 13, respectively. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, “the plurality of lines” will be interpreted as a plurality of lines corresponding to the list of users and “the first place of the plurality of lines” will be interpreted as a first place of the plurality of lines.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson et al. (US 20150238817 A1) [hereinafter Watterson] in view of Andrus et al. (US 5888172 A) [hereinafter Andrus] and Cannon et al. (US 20020082142 A1) [hereinafter Cannon].
Claim 1
Watterson discloses a method for managing a training of users on a plurality of exercise machines, (Fig. 1; [0038]–[0042]) comprising:
providing a control unit of a user training class on a plurality of exercise machines, the control unit being accessible by a trainer user in charge of managing a training class on a plurality of exercise machines; (Figs. 1-2, 6; trainer on treadmill 20, control panel 22; [0038]–[0043], [0052] (“optionally treadmill 20 [] includes control panel 22”))
providing a plurality of exercise machines operatively connected to the control unit by a data communication network; (Fig. 1; user treadmill 12a-12n, network 16; [0038]–[0042])
loading, by the control unit, in a respective memory module of the control unit, a training program to be performed for the users of the training class chosen by the trainer user from various training programs; (Figs. 7-8; memory 194, external memory 196; [0040] (“For example, … the hardware and/or software elements of the communication system 18 may be incorporated within treadmill 20.”), [0085] (“In various other configurations of the present invention, … control panel 22 may include one or more magnetic hard disk drives, magnetic disk drives, optical disk drives, and associated interfaces. Control panel 22, … may be capable of accessing programming that is stored on computer diskettes, CD ROMs, DVDs, and the like.”), [0106] (“Upon logging onto communication system 18, the trainer prepares the desired exercise program or alternatively selects a stored control signal profile that is synchronized to the desired program from memory 194 and/or external memory 196.”), [0182] (“For example, if the individual wishes to view the exercise program profile, communication module 254 packetizes an audio and/or graphical representation of the exercise program selected (i.e., the maximum speed, maximum incline, time to perform the exercise program, amount of time at each maximum speed and incline, and various other operating parameters known to one skilled in the art) …”))
sending to the plurality of exercise machines, by the control unit, by the data communication network, at least one control instruction of operation of each exercise machine of the plurality of exercise machines; ([0042]–[0045], [0106] (“At the scheduled time for a live-on-live treadmill exercise program, both the user of treadmill 12 and the trainer located at treadmill 20 accesses communication system 18. The trainer activates the control signal profile, which is delivered to control processor 192. Control processor 192 delivers to [] treadmill 12 … the desired control signals to vary the operating parameters of each treadmill 12 ….”))
once the at least one control instruction of operation of each exercise machine is received by the plurality of exercise machines, each exercise machine controlling the operation of each exercise machine, based on the at least one control instruction of the operation of each exercise machine received from the control unit. ([0105] (“As alluded to above, the control signals are detectable by … treadmill 12, …. If the signal is approved, the signal is delivered to the appropriate controllers for varying the operating parameters of treadmill 12.”), [0131] (“Following manipulation of the control signals to obtain the control instructions, treadmill processor 220 performs the control process on the various components of treadmill 12 as dictated by the control instructions.”))
Watterson may not explicitly disclose, but, in the same field of endeavor, Andrus teaches sending, by the control unit, by the data communication network, a start of training command to the plurality of exercise machines and starting, by the plurality of exercise machines, the training following reception of the start of training command. (Figs. 1, 10-12; command data packet 140; col. 12, ll. 32-40, 59-62, col. 13, ll. 29-67 (“[T]he video system computer 28 transmits the command data packet 140 via the interface module 26 including the following bytes: … a command byte D0; … The command byte D0 has [] predefined values, each corresponding to a different one of the following [] commands: … INITIALIZE command; … The INITIALIZE command instructs the exercise machine 22 to initialize (i.e., reset) the exercise data (such as total calories consumed) and to begin interactive operation.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson to include sending, by the control unit, by the data communication network, a start of training command to the plurality of exercise machines and starting, by the plurality of exercise machines, the training following reception of the start of training command as taught by Andrus because doing so would provide “a flexible and powerful interface … that will result in substantially improved communication between exercise machines and video systems” (col. 2, ll. 26-30), including for “other applications, such as … fitness training programs.” (col. 8, ll. 8-12)
Watterson in view of Andrus may not explicitly disclose, but, in the same field of endeavor, Cannon teaches unlocking, by the control unit using the start of training command, the plurality of exercise machines which, until the start of training command was received, are locked and ready to be used only in the training class with which the plurality of exercise machines were associated. (Fig. 3; Block 39; [0017] (“If the comparison confirms that the user has a reservation for that particular piece of fitness equipment, the reservation system database 11 causes the central controller 10 to activate the fitness machine (Block 39). Enabling activation is accomplished by sending a signal from the central controller 10 to the biometric sensor 3 via signal line 5 indicating that the associated fitness machine 1 can be activated. Upon receiving the enabling signal, sensor 3 activates the associated fitness machine 1. The method for sensor 3 to activate an associated fitness machine 1 will vary according to control logic of various fitness machines.”), [0018])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson in view of Andrus to include unlocking, by the control unit using the start of training command, the plurality of exercise machines which, until the start of training command was received, are locked and ready to be used only in the training class with which the plurality of exercise machines were associated as taught by Cannon because doing so would “ensure[] that the user does not exceed the timeframe for which the fitness machine was reserved, and that subsequent users with a reservation can access the fitness equipment”; moreover, if “a prospective user wishes to use a fitness machine that has not been reserved …, the central controller 10 may enable use of that fitness machine until such a time when that fitness machine has been reserved.” ([0019])
Claim 2
	Watterson in view of Andrus and Cannon discloses a method according to claim 1, wherein the sending is performed, by the control unit, following a manual command of the trainer user, the sending being performed, by the control unit, to provide the plurality of exercise machines with the at least one control instruction of the operation of each exercise machine, the at least one control instruction belonging to the group comprising: a stop command, a pause command, a restart command, an end of training command, a synchronization command. (Watterson: [0042]–[0045], [0106]–[0107] (“Alternatively, control processor 192 may deliver control signals to treadmill 12 to vary the operating parameters thereof, while sending an audio and/or video representation of the exercise profile (i.e., speed, distance, time, inclination of the exercise device) of the exercise program delivered to the user, so that the trainer may then manually vary the operating parameters of treadmill 20 as desired. … In one embodiment, changes made by the trainer on treadmill 20 are translated into control signals that are delivered to treadmill 12 to vary the operating parameters therein.”); Andrus: col. 13, l. 58–col. 14, l. 20 (“The command byte D0 has [] predefined values, each corresponding to a different one of the following [] commands: … (ii) INITIALIZE command; (iii) UPDATE command; (iv) PAUSE command; (iv) TERMINATE command; and (v) ABORT command.”))
Claim 3
	Watterson in view of Andrus and Cannon discloses a method according to claim 1, wherein the sending is performed, by the control unit, as a function of a profile of the training program chosen by the trainer user, the sending being performed, by the control unit, to provide the plurality of exercise machines with the at least one control instruction of the operation of each exercise machine, comprising variation of a parameter of the exercise machine which is controllable during operation. (Watterson: [0042] (“Generally, system 10 enables exercise programming with control signals to be transmitted from a trainer at treadmill 20, … to a user at treadmill 12. [T]he programming may include … one or more control signals that may be used to control the operating parameters of treadmill 12 …. The control signals may be … designed to control one or more operating parameters of the exercise device, such as the speed, incline, difficulty of exercise program, time, distance, and the like of an exercise program performed on treadmill 12.”))
Claim 4
	Watterson in view of Andrus and Cannon discloses a method according to claim 1, further comprising, between the loading, by the control unit, a training program to be performed for the training class users and the sending, by the control unit, a start of training command to the plurality of exercise machines, sending, by the control unit, the training program chosen by the trainer user to the plurality of exercise machines, by the data communication network. (Watterson: [0042] (“Generally, system 10 enables exercise programming … to be transmitted from a trainer at treadmill 20, … to a user at treadmill 12.”))
Claim 5
	Watterson in view of Andrus and Cannon discloses a method according to claim 4, further comprising performing, by each exercise machine of the plurality of exercise machines, the training program received from the control unit, the at least one control instruction of the operation of each exercise machine comprising variation of a parameter of the exercise machine which is controllable during operation, being performed autonomously by each exercise machine. (Watterson: [0042], [0105] (“As alluded to above, the control signals are detectable by … treadmill 12, …. If the signal is approved, the signal is delivered to the appropriate controllers for varying the operating parameters of treadmill 12.”), [0131] (“Following manipulation of the control signals to obtain the control instructions, treadmill processor 220 performs the control process on the various components of treadmill 12 as dictated by the control instructions.”))

Claim 6
	Watterson in view of Andrus and Cannon discloses a method according to claim 5, wherein each exercise machine of the plurality of exercise machines is a treadmill, said exercise machine parameter which is controllable during operation being a gradient of the treadmill, the controlling being performed by controlling an actuation device with which each exercise machine is provided configured to receive a treadmill gradient variation command from a respective data processing unit of the exercise machine. (Watterson: Figs. 4, 9; user treadmill 12a-12n, treadmill processor 220, incline drive motor 60; [0037], [0042] (“The control signals may be … designed to control one or more operating parameters of the exercise device, such as the … incline, … of an exercise program performed on treadmill 12.”), [0051], [0105], [0131] ("Following manipulation of the control signals to obtain the control instructions, treadmill processor 220 performs the control process on the various components of treadmill 12 as dictated by the control instructions. For example, treadmill processor 220 may … cause motor 60 to rotate thereby raising or lowering tread base 26.”))
Claim 7
	Watterson in view of Andrus and Cannon discloses a method according to claim 1, wherein the sending the at least one control instruction of the operation of each exercise machine is performed, by the control unit, in reply to reception of a respective request to receive a control instruction of the operation of each exercise machine and of training data of each user on a respective exercise machine, recorded by the exercise machine during operation, periodically sent by each exercise machine of the plurality of exercise machines. (Watterson: [0040], [0094] (“As depicted, communication system 18 includes an interface 190 that communicates with a control processor 192 and an interface 198. Interface 190 is configured to transceive one or more signals … from … treadmill 12 …. Such signals may include audio and visual signals of the exercising user, the status of the exercise device, such as active status, deactivated status, standby status, data and information about the user, such as heart rate, blood pressure, and the like that has been gathered by one or more health monitoring devices. … Similarly, interface 198 enables communication system 18 to transmit the above signals to … a trainer at treadmill 20 …”), [0122] (“Similarly, treadmill 12 may include other sensors that gather various other operating parameters, such as but not limited to, maximum pulse and heart rate, average pulse and heart rate, target heart rate, length of workout session, and the like. Additionally, sensors 230, 232, optionally in combination with one or more other sensors, may determine whether an individual is actually exercising on treadmill 12 and deliver a feedback signal to processor 214 that informs … the trainer.”); Andrus: Figs. 1, 10-12; status data packet 138, command data packet 140; col. 3, ll. 12-23 (“2. Communications Protocol. … The exercise machine periodically sends out a status data packet. When the video system receives this status data packet, it responds with a command data packet.”), col. 12, ll. 32-40 (“[T]he exercise machine 22 and video system 24 can periodically exchange data, allowing the video system computer 28 both access to exercise data and the ability to control the exercise machine 22.”), col. 13, ll. 44-46 (“In response to receipt of a status data packet 138, the video system computer 28 transmits the command data packet 140 …”))
Claim 8
	Watterson in view of Andrus and Cannon discloses a method according to claim 1, further comprising providing, by the control unit, a piece of information representative of the training time during performance of the training program to the plurality of exercise machines, by the data communication network. (Watterson: [0042]–[0045]; [0106] (“Alternatively, control processor 192 may … send[] an audio and/or video representation of the exercise profile (i.e., … time, …) of the exercise program delivered to the user, ….”))
Claim 10
Watterson in view of Andrus and Cannon discloses the elements of claim 10 as stated above for claim 7.
Claim 11
	Watterson in view of Andrus and Cannon discloses a method according to claim 1, further comprising manually modifying, during performance of the training program, following a command received from a user via a control interface with which an exercise machine of the plurality of exercise machines is provided, a value of a first parameter of the exercise machine which is controllable during operation or of a second parameter of the exercise machine which is controllable during operation if the user cannot keep the value of the first parameter of the exercise machine which is controllable during operation or the value of the second parameter of the exercise machine which is controllable during operation, set automatically during the training program chosen by the trainer user. (Watterson: Fig. 6; manual override button 84; [0059] (“As mentioned above, control panel 22 may include manual override button 84. … Upon activating manual override button 84, control of the operation of treadmill 12 is returned to the user. Consequently, the user may operate the manual controls of treadmill 12, such as speed controls 72, incline controls 74, time controls 68, distance controls 70, a start button 76, and a stop or pause button 78 during the performance of an exercise program or regime. For example, if the exercise program … is too difficult for the user, the user may activate manual override button 84 thereby interrupting the program delivered to treadmill 12 by communication system 18 and thereafter reduce the intensity of the exercise program ….”))
Claim 13
	Watterson in view of Andrus and Cannon discloses a method according to claim 1, further comprising: sending, by the control unit, an end of training command to the plurality of exercise machines, by the data communication network; ending, by the plurality of exercise machines, the training following reception of the end of training command. (Andrus: col. 13, l. 58–col. 14, l. 11 (“The command byte D0 has [] predefined values, each corresponding to a different one of the following [] commands: … ABORT command. … The ABORT command causes the exercise machine 22 to immediately terminate interactive operation, and resume stand-alone operation.”))
Claim 16
Watterson in view of Andrus and Cannon discloses the elements of claim 16 as stated above for claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watterson in view of Andrus and Cannon as applied to claim 1 above, and further in view of Dufourcq (US 20190374844 A1).
	Watterson in view of Andrus and Cannon discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 9 as stated above for claim 1, and further discloses a method according to claim 1, further comprising showing to the trainer user, by the control unit, by a respective display module with which the control unit is provided (Watterson: Fig. 6; video output device 94; [0052], [0065], [0067] (“Control panel 22 may further include a video output device 94, such as a video display. Generally, video output device 94 presents the user … with information and data transmitted from communication system 18, …. Additionally, video output device 94 may optionally show information and data from: (1) various other sources selected by the user, third parties, or system 10; (2) statistical information representative of the operational parameters of treadmill 12, such as the speed, incline, duration of user’s workout, etc.; ….”), [0070]) and receiving a value of said first parameter of the exercise machine which is controllable during operation, during a user’s training on the exercise machine. (Watterson: [0042]–[0045]; [0106]–[0107] (“Alternatively, control processor 192 may … send[] an audio and/or video representation of the exercise profile (i.e., speed, distance, time, inclination of the exercise device) of the exercise program delivered to the user, so that the trainer may then manually vary the operating parameters of treadmill 20 as desired.”))
	Watterson in view of Andrus and Cannon may not explicitly disclose, but, in the same field of endeavor, Dufourcq teaches a list of the users taking part in the training program, wherein, user identification data and an indication representing that a user can follow a profile of a first parameter of the exercise machine which is controllable during operation or not, according to the loaded training program, are associated with each user, said showing comprising: … comparing the received value with the value of said first parameter of the exercise machine which is controllable during operation by the training program in order to determine a deviation; wherein if the deviation is different from zero, moving a line inside the plurality of lines corresponding to the user to the first place of the plurality of lines, adding a graphic symbol by the side of at least either one or a combination of: a sequential number, a respective real name and a respective nickname of the user. (Fig. 1; visual broadcasting means 21, 22; [0011]–[0015], [0042] (“The visual broadcasting means is also adapted to display data. This data can be of any type: list of participants, …”), [0051]–[0053] (“The personal data associated with the participant may also … comprise his name, in order to display it opposite to his achievement or his results, … [T]he achievement is displayed on a screen 21, 22. This display may be digital or preferably graphical and analog. [T]his display is referenced relative to the objective so that the participant could locate his effort relative to the objective effort. Thus, … the objective being indicated by a color indicator, the achievement is [] displayed by taking on the same color indicators, so that the participant could monitor, at a glance if he is or not in the objective. In order to constitute a reference, the achievement may [] be displayed beside, opposite and/or relative to the objective. … [I]n order to improve the motivation of the participants, emulation is [] created by presenting the achievements of the participants in a comparative manner. Thus, it is possible to display side by side on the same broadcasting means 21, 22 the achievements of several participants, or even of all present participants, so that everyone could observe the achievements of the other participants and/or compare them to his achievement.”))
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson in view of Andrus and Cannon to include a list of the users taking part in the training program, wherein, user identification data and an indication representing that a user can follow a profile of a first parameter of the exercise machine which is controllable during operation or not, according to the loaded training program, are associated with each user, said step of showing comprising steps of: … comparing the received value with the value of said first parameter of the exercise machine which is controllable during operation by the training program in order to determine a deviation; wherein if the deviation is different from zero, moving a line inside the plurality of lines corresponding to the user to the first place of the plurality of lines, adding a graphic symbol by the side of at least either one or a combination of: a sequential number, a respective real name and a respective nickname of the user as taught by Dufourcq because the “technical assistance provided by the piloting system” enables “the coach [to] actually supervise [] participants in an effective manner.” ([0032])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watterson in view of Andrus and Cannon as applied to claim 1 above, and further in view of Escobedo et al. (US 20120264569 A1) [hereinafter Escobedo].
Watterson in view of Andrus and Cannon discloses the elements of claim 12 as stated above for claim 1, and further discloses a method according to claim 1, further comprising providing the user, by the respective exercise machine by a display unit with which the exercise machine is provided. (Watterson: Fig. 6; video output device 94; [0067] (“Control panel 22 may further include a video output device 94, such as a video display. … Additionally, video output device 94 may optionally show information and data from: … statistical information representative of the operational parameters of treadmill 12, such as the speed, incline, duration of user’s workout, etc.; ….”); [0070])
Watterson in view of Andrus and Cannon may not explicitly disclose, but, in the same field of endeavor, Escobedo teaches with a piece of information representative of one or more preferred values of a second parameter of the exercise machine which is controllable during operation, determined on the basis of a value of a first parameter of the exercise machine the first parameter being controllable during operation of the exercise machine. ([0139]–[0147] (“The processor 8 is programmed to [] correlate all of the operating parameters described above, that is to say, the user 100 walking or running speed or belt movement speed 3, the belt 3 exercise platform 3a incline, the motor energy saving and the user 100 oxygen consumption. … [T]hat allows the user 100 to set the value of a first parameter (or fixed parameter) as required and at the same time to vary the value of a second parameter (or guide parameter), obtaining the simultaneous display of the corresponding variation of the values of the remaining parameters. More precisely, the processor 8 is programmed to determine the value of the other parameters depending on the fixed parameter and the guide parameter set by the user 100 and to set the machine 1 to the corresponding operating configuration.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson in view of Andrus and Cannon to include with a piece of information representative of one or more preferred values of a second parameter of the exercise machine which is controllable during operation, determined on the basis of the value of the first parameter of the exercise machine which is controllable during operation as taught by Escobedo because this would provide the “[a]dvantage[]” that, “if there is a variation in each … parameter[,] the corresponding values of the remaining parameters are available” for the user to view. ([0140])

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson in view of Andrus and Cannon as applied to claims 1 and 16 above, and further in view of Basta et al. (WO 2014153201 A1) [hereinafter Basta].
Claim 14
	Watterson in view of Andrus discloses the elements of claim 14 as stated above for claim 1, and further discloses a method according to claim 1, further comprising providing a remote electronic processor operatively connected to the control unit and to the plurality of exercise machines. (Watterson: Figs. 10-12; iFit.com website 300; [0169]–[0170])
	Watterson in view of Andrus and Cannon may not explicitly disclose, but, in the same field of endeavor, Basta teaches the method, after sending an end of training command, at the end of the training, further comprising: storing, by the control unit, a summary of the training class in the respective memory module of the control unit; sending, by the control unit, to the remote electronic processor, the summary of the training class in order to store the summary in a memory unit of the remote electronic processor in a personal trainer user’s account. ([000127] (“In addition, the system control computer includes the components and sub-systems used for a data recording system that enables the storage of all training related and time based and time coordinated data, …”), [000146]–[000147] (“Some implementations … will allow the results of a session to be saved locally. Some implementations will allow the information to be saved on a server on the Internet. … If information is associated with a particular user, they will have the ability to see only the information from their own sessions.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson in view of Andrus and Cannon to include the method, after sending an end of training command, at the end of the training, comprising steps of: storing, by the control unit, a summary of the training class in a respective memory module; sending, by the control unit, to the remote electronic processor, the summary of the training class in order to store the summary in a control unit of the remote electronic processor in a personal trainer user’s account as taught by Basta because doing so would allow “collected data [to] be used in real time or near real time during a [] session” and/or “for off-line diagnostic analysis” ([000127]); moreover, “[i]f [] session data is saved to a server on the Internet, a Web-based application will make that information available via a browser.” ([000147])
Claim 15
	Watterson in view of Andrus, Cannon, and Basta discloses a method according to claim 14, further comprising, following the reception of the end of training command, sending, by each exercise machine of the plurality of exercise machines, to the remote electronic processor, training results performed by a user on the exercise machine, in order to store the training results in the memory unit of the remote electronic processor in the user’s account. (Watterson: [0281] (“Following completion of the exercise program, … the user can upload the exercise data to iFit website 300 where the data can be stored within the iFit website 300, and more specifically hardware and/or software modules associated with iFit website 300, such as in the user’s personal storage ….”))
Claim 17
Watterson in view of Andrus, Cannon, and Basta discloses the elements of claim 17 as stated above for claim 14.
Response to Arguments
	In response to Applicant’s arguments filed Aug. 23, 2022:
With respect to the abstract and specification (see p. 21), Applicant’s arguments have been fully considered and are persuasive. Therefore, the objections have been withdrawn.
With respect to claim objections (see p. 21), Applicant’s arguments have been fully considered and are persuasive. Therefore, the previous objections have been withdrawn. However, upon further consideration, a new objection to claim 14 is made as stated above. The Examiner regrets mistakenly providing the incorrect line number (3 instead of 9) in the previous objection.
With respect to claim interpretation (see p. 21), Applicant’s arguments have been considered but are moot because the Examiner has not interpreted any claim limitations pursuant to 35 U.S.C. § 112(f); specifically, the Examiner has not interpreted any “step” limitations as means-plus-function. However, for the avoidance of doubt, this Office action omits any discussion of claim interpretation and 35 U.S.C. § 112(f).
With respect to the rejections of claims 1-17 under 35 U.S.C. § 112(b) (see pp. 21–22), Applicant’s arguments regarding claims 1-8 and 10-17 have been fully considered and are persuasive. Therefore, the rejections of claims 1-8 and 10-17 have been withdrawn.
As for claim 9, Applicant’s arguments regarding the limitation “the value of said first parameter of the exercise machine which is controllable during operation by the training program” have been fully considered and are persuasive. Therefore, the rejection of claim 9 has been withdrawn to that extent. However, the amendments to claim 9 and Applicant’s corresponding arguments do not overcome the rejection with respect to the limitations “the plurality of lines” and “the first place of the plurality of lines”. Therefore, the rejection of claim 9 is maintained to that extent.
With respect to the rejection of claims 1-17 under 35 U.S.C. § 103 (see pp. 22–27), Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in further view of the Cannon reference, which, as discussed above, teaches the “unlocking, by the control unit using the start of training command, the plurality of exercise machines which, until the start of training command was received, are locked and ready to be used only in the training class with which the plurality of exercise machines were associated” and “unlock, using the start of training command, the plurality of exercise machines which, until the start of training command was received, are locked and ready to be used only in the training class with which the plurality of exercise machines were received” limitations added by amendment to claims 1 and 16, respectively.
Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        











September 12, 2022